Title: To Benjamin Franklin from Mary Hewson, 25 April 1782
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington Ap. 25. 1782
We this day received your kind favour by Mr Whitefoord. After a silence of more than a year we hardly expected ever to hear from you again. We are always happy to learn you are well, which Mr W. assures us you were when he saw you. I was much surprised to find you did not know of our removal to this place, as Mr Alexander saw us here in Feby. last. He slipt away without paying us a second visit, or we should have sent you a letter by him.
Mr Whitefoord gives us a pleasing description of your situation and so flattering an invitation from you, that we could almost resolve to undertake the journey. My mother sees no obstacles; but I confess the expence we must incur and the difficulties we must incounter in travelling so far through a foreign land without a friend to assist us on the way are considerations which make me shrink from the attempt. My mother has of late been much out of health, & her spirits are bad; I believe indeed nothing could do her so much good as being with you; I wish there were no obstacles in our way, for I have no doubt but I should be well pleased at the end of the journey. But I hope you will come to us, and that will be better.
I and my children thank God! are well. My boys are still at Cheam, I know of no better school. My girl remains with me. She has begun to learn French of a woman whom Hutton recommends. She learnt to write a little while before we left Cheam, and I intend she shall have music & dancing very soon, the rest I take upon myself. A trip to France would certainly compleat her.
I must dispatch my letter immediately so cannot add more than that I am as ever your obliged & affecte
Mary Hewson
 
Addressed: Dr Franklin
